 

Exhibit 10.3

 

[logo_001.jpg]

 

Certain identified information has been omitted from this document because it is
both not material and would be competitively harmful if publicly disclosed, and
had been marked with “[***]” to indicate where omissions have been made.

 

STATEMENT OF WORK # 2

 

This Statement of Work (“SOW # 2”), effective as of March 18, 2020 (“SOW # 2
Effective Date”), is made by and between Streamline Health Solutions, Inc., a
Delaware corporation (“Company”), with its principal place of business at 1175
Peachtree Street, 10th Floor, Atlanta, GA 30361, and 180 Consulting, LLC, a
Georgia limited liability company (“Consultant”), with its principal place of
business at 121 Greenway Boulevard, Carrollton, GA 30117, under the following
circumstances:

 

A. Company and Consultant entered into that certain 180 Consulting, LLC Master
Services and Non-Disclosure Agreement, dated as of March 18, 2020 (the
“Agreement”), under which Consultant provided the specified services set forth
in that certain Statement of Work, of even date therewith and attached thereto
as Appendix A (“SOW # 1”) for delivery of the consulting services specified
therein.

 

B. Company and Consultant now desire to enter into this SOW # 2 to add
Consultant Resources (as defined herein) to perform one (1) or more tasks (or a
portion thereof) in connection with the project objectives set forth below.

 

NOW, THERFORE, by mutual agreement of the parties and in mutual consideration of
these premises and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

Project Title – eValuator Outpatient Dashboard

 

Project Objective

In collaboration with Company’s leadership, to provide software engineering
services to complete the design, development, testing and production deployment
of functionality as required in the [***] eValuator platform.

Description of Services

Work collaboratively with the Company’s subject matter expert(s) and technical
teams to drive delivery of the project milestones for the eValuator [***], as
set forth below.

 

[***]

Consultant Resources

“Consultant Resource” refers to an employee or independent contractor of
Consultant that will perform one (1) or more tasks (or a portion thereof) in
connection with this SOW # 2. Consultant will commit the appropriate amount of
resources to achieve all assigned objectives, including the following Consultant
Resources:

 

●     Senior Systems Architect

●     Software Engineer

●     Quality Assurance Engineer

 



 1 

   

 

Time Allocation Consultant will commit the appropriate amount of time required
to achieve all identified and assigned objectives.  Each Consultant Resource’s
actual allocation of time to this project is estimated in the table below. The
actual hours worked each week may vary based on the then current project
priorities and tasks, though the time allocation represents Consultant’s
reasonable efforts to estimate a Consultant Resource’s average weekly time
allocation to the project.  

 



RESOURCE ALLOCATION April May June July % Hrs. / Wk. % Hrs. / Wk. % Hrs. / Wk. %
Hrs. / Wk. Senior Systems Architect 25% 10.0 25% 10.0 25% 10.0 25% 10.0 Software
Engineer 100% 40.0 100% 40.0 100% 40.0 100% 40.0 Quality Assurance 0% 20.0 50%
20.0 50% 20.0 50% 20.0 TOTAL EST. HOURS / WEEK   70.0   70.0   70.0   70.0

 

 

 



% = estimated time allocation per week for each of the Consultant Project Team
resources

 

If upon the Company’s request, Consultant agrees to allocate additional time for
a requested Consultant Resource (“Added Time”) to the estimated average hours
worked per Consultant Resource, per week as noted in the above table; provided
that, such Added Time is necessary to achieve the identified and assigned
objectives.

Length of SOW (“Term”)

This SOW # 2 shall be effective for a period of four (4) months from the SOW # 2
Effective Date (the “SOW Initial Term”) and shall automatically renew thereafter
every thirty (30) days (each, an “SOW Renewal Term”) unless one party provides
thirty (30) days advanced written notice to the other party of its intent not to
renew. The SOW Initial Term and all SOW Renewal Terms are collectively referred
to as the “Term.”

 

Termination of this SOW # 2 shall be governed by, and completed in accordance
with, Section 7 of the Agreement; provided however, that in the event of a
termination by the Company during the SOW Initial Term, Company agrees to pay
Consultant the pro-rata portion of the Service Fees set forth herein for the
thirty (30) day period after such date of the termination notice.

Service Fees

During the Term of this SOW # 2, as compensation for the Services set forth
above, Company shall pay Consultant a service fee for each Consultant Resource
equal to the amount set forth for each month in the table below (the “Service
Fees”).  The Service Fee includes compensation allocated in accordance with
Section 4.3 of the Agreement, which consists of a cash payment (“Cash Portion”)
and a grant of common stock of the Company (“Equity Portion”).  In the event a
Consultant Resource does not perform project work for a complete month or
reduces the project time allocation during a particular month, the service fee
shall be reduced and pro-rated accordingly when invoiced for the subsequent
month.  

 

 



SERVICE FEES April May June July Senior Systems Architect – Cash Portion
(in accordance with Section 4.4 of the Agreement) $[***] $[***] $[***] $[***]
Software Engineer – Cash Portion (in accordance
with Section 4.4. of the Agreement) $[***] $[***] $[***] $[***] Quality
Assurance – Cash Portion (in accordance
with Section 4.4 of the Agreement) $[***] $[***] $[***] $[***] TOTAL SERVICE
FEES – CASH PORTION (in accordance
with Section 4.4 of the Agreement) $[***] $[***] $[***] $[***] TOTAL SERVICE
FEES – EQUITY PORTION (in
accordance with Section 4.4 of the Agreement) [***] shares
of common stock,
as calculated
per Section 4.3.2
of the Agreement      

 

 

  Service Fees shall not exceed the amounts for each month as set forth herein
without the consent of Company.  However, in the event that the Company
requests, and the Consultant agrees to provide, Added Time, such Added Time
shall be billable based on the applicable hourly rate per Consultant Resource.  
All monthly invoices shall be paid in accordance with Section 4 of the
Agreement. Expenses Out of pocket expenses associated with this SOW # 2 for
airfare, overnight accommodations, meals and other incidental expenses
associated with business travel by Consultant or any Consultant Resource on
behalf of the Company will be billed as incurred in accordance with Section 4.9
of the Agreement. Payment Terms Consultant shall submit invoices at the
beginning of each month for Services provided within that month.  Invoices shall
be paid in accordance with the terms set forth in Section 4 of the Agreement.

 

It is the intention and understanding of the parties hereto that this Appendix B
shall act as an extension of the Agreement and shall not act as a novation of
the Agreement. Except as specifically amended hereby, the parties hereto
acknowledge and confirm that the Agreement and SOW # 1 remain unmodified and in
full force and effect and are enforceable in accordance with their respective
terms. In the event of any conflict or inconsistency between the Agreement and
any SOW, as applicable, the terms and provisions of each SOW shall prevail and
be given priority.

 

All aforementioned Consultant Resources, Time Allocation, and Service Fees are
estimates based on the Consultant’s current understanding of the Company’s
requirements, and these estimates are subject to change based on ongoing dialog
and discovery of the Company’s detailed requirements. If these project updates
result in a material change to the overall project, Consultant shall provide a
written estimate update, which Company retains the right to review and approve.

 

 2 

   

 

ACKNOWLEDGED, ACCEPTED AND AGREED TO:

 

180 CONSULTING, LLC

  streamline health solutions, INC.       Name: Greg Shilling   Name: Bill
Garvis Title: Managing Member   Title:  Chief Operating Officer

/s/ Greg Shilling



 

/s/ Bill Garvis



(Signature)   (Signature) Date: 3/19/2020   Date: 3/19/2020

 

 3 

   

 

Exhibit A - Requirements Specification
for the eValuator [***]

 

[***]

 



 4 

   

 

